Order entered January 10, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01139-CR

    THOMAS VINCIENT BROWN A/K/A THOMAS VINCENT BROWN, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                                On Appeal from the County Court
                                     Rockwall County, Texas
                                Trial Court Cause No. CR09-1565

                                           ORDER
       The Court REINSTATES this appeal.

       On October 22, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s finding that appellant no longer

desires to pursue the appeal.

       We ORDER the appeal submitted without briefs as of the date of this order to a panel

consisting of Chief Justice Wright and Justices Myers and Evans.

                                                     /s/   DAVID EVANS
                                                           JUSTICE